Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond A. Johnson appeals the district court’s orders dismissing his civil complaint, ordering him to pay monetary sanctions, and imposing a prefiling injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Keith Hawthorne Hyundai, No, 3:15-cv-00148-RJC-DSC (W.D.N.C. Feb. 3, 2016 & June 27, 2016). We deny Johnson’s motions to recuse opposing counsel and for sanctions, and we deny the Appellees’ motion for sanctions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED